Title: To Thomas Jefferson from Lafayette, [11 November 1800]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas



My dear friend
La Grange 20th Brumaire [i.e. 11 Nov.] 1800

As I’ll Have By this Opportunity the pleasure to Write to You, I shall Now only Mention the Affair of M. de BeauMarchais Which You Better know than I do—His Claims Have Been InHerited By a former Aid de Camp of Mine Who Married Beau-Marchais’s daughter and Whose Sister is a Wife to General Dumas the Chief of the Staff in the Middle Army—My Attachement to My two Companions Makes it a duty for me to Give them the Recommendation Which they Have Requested—The Merits of the Cause Have Been often and are Now, I Unterstand, to be Again debated—Your knowledge of it Leaves Nothing More for me to Say, after I Have Related the friendly Motives of this Letter, than that I am Most Affectionately
Yours

Lafayette


You Have known Mathieu Dumas in the beggining of the french Revolution, and it is probable You Have Seen Delarue, as an Aid de Camp, at My House.

